Citation Nr: 1118144	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a respiratory disorder, to include emphysema and asthma.

3.  Entitlement to service connection for nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board remanded the case in January 2010 in order to provide the Veteran a hearing that he had requested before a Veterans Law Judge sitting at the RO.  The RO scheduled the Veteran for a hearing before a Decision Review Officer, which was conducted in March 2010.  (At the hearing, the Veteran withdrew from appeal claims of service connection for hearing loss and fainting spells.)  Thereafter, the RO scheduled the Veteran for a hearing before a Veterans Law Judge and notified him of the time and place of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  However, the Veteran wrote to the RO in October 2010 and withdrew his request for a hearing.  Accordingly, the Board will proceed with the appeal, as the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2010).  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for emphysema and asthma specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple respiratory disorders, including chronic obstructive pulmonary disease.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any respiratory disorder, to include emphysema and asthma.  See Clemons, 23 Vet. App. 1 (2009).

Additionally, in a June 2010 letter to VA, the Veteran stated that he would like to reopen his claim for service connection for "Black Out spells," which he had previously withdrawn from appeal via a March 2010 written statement.  In this case, the Board infers a petition to reopen the Veteran's previously denied claim for service connection for fainting spells.  As this claim has not been adjudicated by the agency of original jurisdiction (AOJ), it is not before the Board; hence, it is referred to the AOJ for appropriate action.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims of service connection for diabetes mellitus, a respiratory disorder, and nerve damage.

The record contains a VA printout, dated in August 2005, indicating that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran had also submitted an earlier statement, dated in June 2005, concerning his previous denial of SSA benefits.  However, no medical records supporting the award are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  (Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).)  

The Board further acknowledges that, at his May 2010 VA examination, the Veteran stated that he first experienced symptoms of and was first diagnosed with peripheral neuropathy prior to his initial diagnosis of diabetes mellitus.  The Veteran also stated at the March 2010 hearing before a Decision Review Officer that he was first diagnosed with emphysema by a private physician approximately 10 years following his separation from active duty.  However, it is unclear from the record for how long the Veteran sought such treatment and what specific diagnoses he was given.  Further, the Board notes that no such treatment records have been associated with the claims file; the Veteran did not submit these records, and the RO appears not to have sought to obtain information on the physician or consent from the Veteran to attempt to obtain any available records.  As noted above, VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1).  Therefore, as the identified medical records may have a bearing on the Veteran's claims, the AOJ must request clarification from the Veteran as to the time period during which he received treatment for peripheral neuropathy and emphysema from private providers, as well as consent from the Veteran to seek any available records.  The AOJ must then attempt to obtain any examination reports or treatment records from the identified private care providers.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

When diabetes mellitus or an organic disease of the nervous system such as peripheral neuropathy becomes manifest to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

There is no statute specifically addressing asbestos and service connection for asbestos-related diseases; nor has VA promulgated any specific regulations for these types of cases.  In 1988, VA issued a circular on asbestos-related diseases, which provided guidelines for considering compensation claims.  VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual, with updates in 2005 and 2006.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Ch. 2 Section C, Topic 9 (Dec. 13, 2005) and Section H, Topic 29 (Sep. 29, 2006).

The guidelines note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  The guidelines further specify that asbestos fibers may produce asbestosis, pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id.  The VA General Counsel has held that relevant factors in the adjudication manual are not substantive, but must be considered by the Board in adjudicating asbestos-related claims.  VAOPGCPREC 4-2000 (April 13, 2000).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (April 13, 2000).

Regarding the Veteran's service connection claims, the Board acknowledges that the Veteran contends that he has diabetes mellitus, respiratory problems including emphysema and asthma, and peripheral neuropathy due to exposure to asbestos and mercury in service.  The Veteran has also stated that he believes his peripheral neuropathy to be secondary to his diabetes mellitus.  The RO previously denied the Veteran's claims on the basis that there was no evidence of record to suggest an etiological link between any current diabetes mellitus, emphysema, asthma, or peripheral neuropathy and in-service exposure to asbestos or to mercury.  

Regarding diagnosis of the Veteran's disabilities, the Board notes that, with the exception of an April 1972 complaint of calf pain, his service treatment records are silent as to any complaints of or treatment for diabetes mellitus, respiratory disorders, peripheral neuropathy, or any other problems with the Veteran's lower extremities.  Private post-service treatment records reflect that the Veteran was diagnosed with diabetic peripheral neuropathy by VA treatment providers as early as March 2005.  Since that time, he has also been diagnosed with diabetes mellitus and with chronic obstructive pulmonary disease (COPD), which was confirmed by computed tomography (CT) study in December 2009.  He has sought VA treatment for these disorders since that time.  

The Veteran was examined by VA in May 2010 pursuant to his claims for service connection.  At that time, the examiner noted the Veteran's report that he was first diagnosed with diabetes mellitus in 2002 but had been treated for peripheral neuropathy prior to his diabetes diagnosis.  The Veteran further complained of having first experienced dyspnea upon exertion while in service, which has grown progressively worse since that time.  The Veteran also stated that he had been exposed to mercury and asbestos while on active duty.  The examiner conducted CT study of the Veteran's lungs, which returned normal results.  Pulmonary function testing revealed moderate COPD, and the examiner further confirmed the Veteran's diagnoses of diabetes mellitus and peripheral neuropathy.  He opined that diabetes mellitus, peripheral neuropathy, and the Veteran's claimed respiratory disorders are not etiologically related to any in-service exposure to mercury, reasoning that even conceding an exposure to mercury, no evidence suggested that the Veteran experienced mercury poisoning, as opposed to mere exposure to mercury, while in service.  Similarly, the examiner noted that no asbestosis was found on the Veteran's CT scan, making unlikely the Veteran's claim of having developed diabetes mellitus or any respiratory disorders secondary to asbestos exposure.  The examiner also found it less likely than not that the Veteran's peripheral neuropathy is related to his diabetes mellitus, citing the Veteran's report of onset of the disorder years prior to his diabetes diagnosis.  However, the examiner did not offer an opinion as to whether the Veteran's diabetes mellitus, peripheral neuropathy, emphysema, asthma, or any other diagnosed respiratory disorder is directly attributable to his time on active duty.  He further failed to opine as to whether the Veteran's peripheral neuropathy was etiologically linked to any in-service asbestos exposure.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In this case, although it appears that the May 2010 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board notes that the examination report reflects that the examiner did not provide an opinion as to the medical probabilities that the Veteran's diabetes mellitus, peripheral neuropathy, emphysema, asthma, or any other diagnosed respiratory disorder is directly related to service.  Similarly, the examiner failed to address whether the Veteran's peripheral neuropathy is etiologically linked to his claimed exposure to asbestos.  

The Board thus finds that the May 2010 VA examiner's opinion is inadequate.  In this regard, the Board notes that any medical opinion must be based on sufficient facts and data.  See 38 C.F.R. § 4.2 (2010) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (establishing that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the Veteran's diabetes mellitus and peripheral neuropathy, as well as his claimed emphysema and asthma and any other respiratory disorder diagnosed by the examiner.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  The Veteran must be given opportunity to identify any other sources of treatment or evaluation, and he must be assisted in obtaining any such records.  In particular, the Veteran must be asked to specify both the name of the private treatment providers from whom he sought treatment soon after his separation from service, and the time period during which he was treated by those private physicians.  Consent must also be sought for the release of any records still on file with the identified treatment providers.

4.  After determining from the Veteran the relevant time period, the AOJ must obtain from the identified private care providers any available medical records pertaining to the Veteran's examination or treatment with the treatment provider(s) at any time since his separation from active duty.  The AOJ must request that a negative response be returned if no such records are available.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) as regards requesting records.  All records and/or responses received must be associated with the claims file. 

5.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination(s) and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  Each examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly records of private treatment and examination.  

The examiner(s) must take a detailed history, conduct an examination, and provide an opinion as to whether the Veteran has emphysema and/or asthma, in addition to the COPD diagnosed by the VA examiner in May 2010.  An examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus, peripheral neuropathy, asthma, emphysema, COPD, or any other diagnosed respiratory disorder is directly related to his period of military service.  The reviewer must specifically address the Veteran's statements relating his current problems to his service.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion.  An examiner must also provide an opinion as to the medical probabilities that the Veteran's diagnosed peripheral neuropathy is linked to his claimed in-service exposure to asbestos.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  

6.  The adjudicator must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

